MEMORANDUM **
Maricza Montoya-Samaniego appeals the district court’s denial of her motion to suppress and her conviction for possession with intent to distribute approximately 115 kilograms of marijuana. We review the district court’s determination that reasonable suspicion existed de novo and the district court’s findings of facts that underlie its determination for clear error. Ornelas v. United States, 517 U.S. 690, 699, 116 S.Ct. 1657, 134 L.Ed.2d 911 (1996).
We agree with the district court that the circumstances created a reasonable suspicion that would warrant an investigatory stop of Montoya-Samaniego’s car. The vehicle was traveling near — and from the direction of — the border in an area notorious for drug smuggling. The car appeared to be “riding low,” which is suggestive of the presence of a heavy load in the trunk. The car also appeared to be avoiding the hit zone and to reach the checkpoint at an optimal time. The totality of the circumstances, taken together, was sufficiently suspicious to justify an inquiry. See United States v. Diaz-Juarez, 299 F.3d 1138, 1141 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.